Citation Nr: 0942879	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  09-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds from the Veteran's National 
Service Life Insurance (NSLI) policy.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran reportedly served during the Korean War.  He died 
in June 2008.  The appellant is his daughter.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 decision of the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (ROIC) of 
the Department of Veterans Affairs (VA).  This matter 
involves a dispute over the proper beneficiary of the 
Veteran's NSLI policy.

According to a notation in the claims file, the appellant and 
the beneficiary of the Veteran's NSLI policy settled their 
disagreement outside of VA and have agreed that the claim 
should be withdrawn.  However, as there is no written 
statement from the appellant indicating that she desires to 
withdraw her appeal, the requirements for the withdrawal of 
an appeal have not been met, and the Board will therefore 
proceed to the merits of her claim.  See 38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2009).


FINDINGS OF FACT

1.  In an April 2007 beneficiary designation, the last 
beneficiary designation of record, the Veteran designated his 
friend, A. C., as the sole principal beneficiary of the NSLI 
policy.

2.  The April 2007 beneficiary designation was not a result 
of undue influence or lack of testamentary capacity.


CONCLUSION OF LAW

The appellant is not the last-named beneficiary of the 
Veteran's NSLI policy and is not entitled to the proceeds 
from such policy.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. 
§ 8.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Neither the United States Court of Appeals for Veterans 
Claims (Court) nor the Federal Circuit has ruled on the 
applicability of VCAA to insurance claims, but the rulings 
from the Court suggest that it is not applicable.

In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the 
Court held that the VCAA was inapplicable to cases involving 
the waiver of recovery of overpayments for benefits because 
the statute at issue in such cases is found in Chapter 53 of 
Title 38 of the United States Code rather than Chapter 51, 
the Chapter changed by VCAA.

In the absence of applicable judicial precedent, because the 
applicable law regarding insurance is found in Chapter 19 
rather than Chapter 51 of Title 38, the Board concludes that 
the provisions of VCAA do not apply to the present claim.

This conclusion is strengthened by the fact that revisions to 
38 U.S.C.A. § 5103 contained in the Veterans Benefits Act of 
2003 (which was made effective retroactively to November 9, 
2000, the effective date of VCAA) specifically exempted 
insurance claims from certain notice requirements that apply 
in developing the evidence pursuant to VCAA.  See 38 U.S.C.A. 
§ 5103(b).  For these reasons, the Board may proceed to issue 
a decision in this appeal without further consideration of 
VCAA.

This is, however, a contested claim, and is subject to the 
special procedural requirements set forth in 38 C.F.R. §§ 
19.100, 19.101, 19.102 (2009).  The applicable contested 
claims procedures were followed in this case.  The RO 
provided the parties, the appellant and the beneficiary, with 
notices and determinations related to the contested claim, 
and advised both parties of the applicable law and 
regulations.

Entitlement to NSLI Insurance Proceeds

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  Lee v. West, 13 Vet. App. 
388 (2000).  The veteran, as the insured, possesses the right 
to designate the beneficiary or beneficiaries of the policy 
and at all times enjoy the right to change the beneficiary or 
beneficiaries without the consent of such beneficiary or 
beneficiaries.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. § 
8.19 (2009).

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, Federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F. 2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).

On the matter of a veteran's intent, it has been held with 
respect to the regulations pertaining to a change of 
beneficiary that the courts may brush aside all legal 
technicalities in an effort to effectuate the manifest intent 
of the insured.  Curtis v. West, 11 Vet. App. 129, 133 (1998) 
(citing United States v. Pahmer, 238 F.2d 431 (2nd Cir. 
1956), cert. denied, 352 U.S. 1026 (1957)).  Attempts by a 
veteran to change a beneficiary will be "liberally 
construed."  Young v. Derwinski, 2 Vet. App. 59, 61 (1992).  
However, evidence of this intent, along with an affirmative 
or overt act performed by the insured to effectuate that 
intent, must also be present.  Curtis, 11 Vet. App. at 133 
(citing Jones v. Brown, 6 Vet. App. 388, 390 (1994), and 
Young, 2 Vet. App. at 61 (1992)).

For purposes of determining whether a valid change of 
beneficiary for an NSLI policy has been effectuated, the 
following test governs.  First, a person seeking to show that 
the NSLI-insured veteran had effected a beneficiary change 
may prevail by proving that the insured veteran complied with 
38 C.F.R. § 8.19 in filing a valid change of beneficiary with 
VA.  See also 38 U.S.C.A. § 1917(a). 

Second, if this cannot be shown, then, in order to prevail, 
the claimant must prove by clear and convincing evidence that 
the insured veteran intended that the claimant should be the 
beneficiary and also prove that the insured veteran took an 
overt action reasonably designed to effectuate that intent.  

Third, if the insured veteran's intent cannot be proven by 
clear and convincing evidence, then the claimant must prove 
the insured veteran's intent by a preponderance of the 
evidence and must also prove that the insured veteran did 
everything reasonably necessary, or at least everything he or 
she subjectively and reasonably believed was necessary, to 
effectuate his or her intention.  In applying this test, the 
party claiming the insured veteran intended to change the 
beneficiary of his or her NSLI policy has the burden of 
proof.  Fagan v. West, 13 Vet. App. 48, 57 (1999).

The law also provides that a beneficiary designation may be 
invalid if there is undue influence placed upon an insured to 
change the beneficiary of his policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is that 
influence or dominion, as exercised at the time and under the 
facts and circumstances of the case, which destroys the free 
agency of the testator, and substitutes, in the place 
thereof, the will of another.  Lyle v. Bentley, 406 F. 2d 325 
(5th Cir. 1969), citing Long v. Long, 125 S.W. 2d 1034 (Tex. 
1939).

Before a testament can be set aside on the grounds of undue 
influence, the contestant must prove (1) the existence and 
exertion of an influence; (2) the effect and operation of 
such influence so as to subvert or overpower the mind of the 
testator at the time of the execution of the testament; and 
(3) the execution of the testament which the maker thereof 
would not have executed except for such influence.  See Lyle, 
supra.

A change of beneficiary may be invalid if it is determined 
that the insured lacked "testamentary capacity" at the time 
of the disputed change of beneficiary.  When cases are 
referred to a rating agency involving the testamentary 
capacity of the insured to execute designations or changes of 
beneficiary, the following considerations will apply, 
pursuant to 38 C.F.R. § 3.355:

(a) Testamentary capacity is that degree of mental capacity 
necessary to enable a person to perform a testamentary act.  
This, in general, requires that the testator reasonably 
comprehend the nature and significance of his act, that is, 
the subject and extent of his disposition, recognition of the 
object of his bounty, and appreciation of the consequence of 
his act, uninfluenced by any material delusion as to the 
property or persons involved.  Id.

(b) Due consideration should be given to all facts of record, 
with emphasis being placed on those facts bearing upon the 
mental condition of the testator (insured) at the time or 
nearest the time he executed the designation or change.  In 
this connection, consideration should be given to lay 
evidence, as well as medical evidence.  Id.

(c) Lack of testamentary capacity should not be confused with 
insanity or mental incompetence.  An insane person might have 
a lucid interval during which he would possess testamentary 
capacity.  On the other hand, a sane person might suffer a 
temporary mental aberration during which he would not possess 
testamentary capacity.  There is a general but rebuttable 
presumption that every testator possesses testamentary 
capacity.  Therefore, reasonable doubts should be resolved in 
favor of testamentary capacity.  Id. 

The burden of proving lack of testamentary capacity lies with 
the person so contesting.  To rebut the presumption of 
testamentary capacity established by 38 C.F.R. § 3.355(c), 
the contestant must show a lack of testamentary capacity by a 
preponderance of the evidence.  Elias v. Brown, 10 Vet. App. 
259, 263 (1997).

This case involves a dispute over payment of the Veteran's 
NSLI policy to the existing designated beneficiary as 
indicated on the policy.  The appellant is the adult daughter 
of the deceased Veteran.

The Veteran originally named his spouse as the beneficiary of 
his NSLI policy.  There were no contingent beneficiaries 
listed.

The Veteran's spouse passed away in 2002.

In April 2007, the Veteran completed a change of beneficiary 
designation form, naming his friend, A. C., as the sole 
beneficiary of his NSLI policy.  This form was received and 
recorded by VA.  The Veteran died in June 2008.  At the time 
of his death, the Veteran had NSLI proceeds in the amount of 
$46,655.00.

In July 2008, A. C. filed a claim seeking the entire proceeds 
from the Veteran's NSLI policy.  Payment was authorized to 
her as the designated sole beneficiary.

In August 2008, the appellant filed a protest of payment of 
the insurance proceeds to A. C. as the sole beneficiary.

The appellant does not dispute that A. C. is the last-named 
and sole beneficiary on the Veteran's NSLI policy.  Rather, 
she argues that the proceeds should not be paid to her 
because the change in beneficiary was invalid.  

The appellant contends that A. C. and her husband exercised 
undue influence over the Veteran which resulted in her being 
designated as the sole beneficiary of the NSLI policy.  In 
this regard, she described numerous instances in which she 
perceived A. C. and her husband as taking advantage of the 
Veteran, including convincing the Veteran to give A. C.'s 
husband approximately 30 cords of wood, and nearly all of his 
possessions.  She also alleged that A. C. and her husband 
coerced the Veteran into signing over a power of attorney for 
health purposes to them, and not allowing her to be apprised 
of his deteriorating health.  In support of these assertions, 
the appellant argued that prior to her mother's death, her 
father had never been close with A. C. and her husband, and 
that it was not until her father's health had declined, and 
he was vulnerable, that they took an interest in befriending 
the Veteran.  She additionally argued that it was only after 
the Veteran had experienced setbacks in his health, and had 
recently been released from the hospital, that A. C. and her 
husband convinced the Veteran to give them his possessions, 
the cords of wood, and to change the beneficiary of his NSLI 
policy.

Due to the fragile state of the Veteran's health in the year 
leading to his death, the appellant argues that the Veteran 
was in a state of mental confusion at the time he signed the 
beneficiary form and thus lacked the requisite testamentary 
capacity to designate a beneficiary.  In support of this 
assertion, the appellant offered descriptions of what she 
perceived to be bizarre behavior on the Veteran's part.  By 
way of example, the appellant described an incident in which 
the Veteran threatened to shoot both the appellant and 
himself with a gun he kept by his chair at all times.  She 
stated that this was out of character with his general 
behavior, and that based upon statements of other relatives, 
she knew her father to be generally concerned about her 
welfare.

A. C. submitted the statement of J. K., a witness to the 
designation of the beneficiary.  J. K. stated that the 
Veteran was of sound mind up to the time of his death, and 
that the Veteran had desired to name A. C. as the beneficiary 
because "his daughter was no help to him at all."  

A. C. additionally noted that the Veteran had undergone 
psychiatric evaluation after he named her the beneficiary, 
for the purpose of establishing that he had been of sound 
mind at the time he made the designation.  The May 2008 
evaluation shows that the Veteran's psychological condition 
was "best described as a family conflict with resultant 
stress."  No psychological diagnosis was rendered.

The appellant acknowledges that there was conflict between 
her and her father.  She stated that this conflict arose 
because she had been attempting to protect her father from 
the pernicious influence of A. C. and her husband, and that 
her father became angered by her attempted intervention.

The April 2007 designation of beneficiary was in writing; was 
signed by the insured (the Veteran); contained sufficient 
information to identify the Veteran agent; and was in the 
constructive possession of the Department of Veterans 
Affairs.  Hence it was valid on its face.  See 38 C.F.R. § 
8.19 (2009).

In the absence of undue influence placed on the Veteran, or 
lack of testamentary incapacity at the time of the disputed 
change of beneficiary, the April 14, 2007, beneficiary 
designation is valid.  In this appeal, the Board finds that 
the beneficiary change in question should not be set aside 
based on the allegation of undue influence.

The appellant has not proven the existence and exertion of 
undue influence at the time of the April 2007 designation.  
While she has pointed to prior property transactions between 
the Veteran and A. C.; these do not necessarily demonstrate 
undue influence, nor do they show the existence and exertion 
of an influence specifically in April 2007.  In addition, the 
appellant has not reported any first-hand knowledge of the 
details of the property and business transactions to prove 
that undue influence was exerted at those times either.

Even assuming for the sake of argument that all of the 
nefarious acts attributed to A. C. are true, there is no 
clear evidence that A. C. subverted or overpowered the 
Veteran at the time he changed his beneficiary.  Finally, the 
appellant has also not shown that the Veteran would not have 
changed his beneficiary but for undue influence.  While the 
appellant alleges that she and the Veteran had always had a 
close relationship, by the appellant's own admission, the 
quality of their relationship deteriorated once she attempted 
to intervene in the Veteran's relationships with A. C. and 
her husband; and J. K. has provided evidence that the 
relationship between the Veteran and the appellant had a 
relationship that was generally far from ideal.  

The Veteran and A. C. appear to have had a close 
relationship, despite the appellant's allegations, 
demonstrated by the gifts the Veteran gave A. C. and her 
husband, and the fact that A. C. and her husband alone 
transported the Veteran to his medical appointments and had 
power of attorney for health purposes.  Moreover, J. K., who 
oversaw the execution of the form, essentially stated that if 
there had been a question of undue influence when the Veteran 
executed the beneficiary change on his NSLI policy, he would 
not have proceeded.  Therefore, the Board finds that the 
appellant has not proven the existence and exertion of undue 
influence.

The Board further finds that the beneficiary change in 
question should not be set aside based on the allegation of a 
lack of testamentary capacity.  The proffered accounts of the 
Veteran's bizarre behavior only confirm a known fact - that 
there was strife between the Veteran and the appellant.  
Additionally, the psychological evaluation post-dating the 
April 2007 designation of the beneficiary revealed that the 
Veteran had no psychiatric disorder and contained no findings 
indicative of diminished capacity.  In sum, the evidence does 
not show that the Veteran lacked the requisite mental 
capacity on April 14, 2007 when he signed the beneficiary 
form.

The burden of proof of a lack of testamentary capacity rests 
on the appellant.  She has not shown, by a preponderance of 
the evidence, that the Veteran lacked the testamentary 
capacity to effectuate a change in beneficiary.

As for the appellant's remaining assertion, namely that there 
was no apparent reason for the Veteran to desire a change in 
his beneficiary designation as he and the appellant were in 
good standing; this is without merit given the undisputed 
evidence of strife between the appellant and the Veteran.

Further, the quality of the relationship between the Veteran 
and the appellant is not and is not clear and convincing 
evidence that the Veteran's intent was for the appellant to 
receive the proceeds from his NSLI policy.

In sum, the evidence is against a finding that the 
designation of beneficiary was invalid, that the Veteran was 
subject to undue influence, or that he lacked testamentary 
capacity at the time it was executed.  Therefore, the 
appellant is not entitled to recognition as the valid 
beneficiary of the Veteran's NSLI policy.


ORDER

The appellant is not entitled to proceeds of the Veteran's 
NSLI policy.  The appeal is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


